DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0382862 (published 03 December 2020) (“Hrudey”).
Claim 1 is drawn to “a diaphragm of a Micro-Electro-Mechanical Systems (MEMS) microphone configured to generate a displacement thereof in response to an applied acoustic pressure.” The following table illustrates the correspondence between the claimed diaphragm and the Hrudey reference.
Claim 1
The Hrudey Reference
“1. A diaphragm of a Micro-Electro-Mechanical Systems (MEMS) microphone configured to generate a displacement thereof in response to an applied acoustic pressure, the diaphragm comprising:
The Hrudey reference similarly describes a diaphragm 220 for a MEMS microphone. Hrudey at Abs., ¶¶ 2, 5, 75, FIGs.2, 4, 6. Diaphragm 220 moves in response to a pressure differential between back volume 212 and front volume 210. Id. 
“a plurality of vent holes having a bent shape to increase the length of the vent holes.”
The claim term “vent holes” refers generally to a vent channel, not an actual hole or opening, per se. The Specification uses the term “vent holes” to refer to drawing element 122. (Spec. at ¶ 41, FIGs.3, 4.) Element 122 is described as including three portions: lower portion 122a, intermediate portion 122b and upper portion 122c. Together, these portions form a bent channel.
Hrudey describes including at least one vent channel, or hole, in the MEMS microphone. Hrudey at ¶¶ 75–78, FIGs.2, 4. One embodiment locates the vent channel in diaphragm 220, though the reference recognizes that the vent may be located in other transducer elements, such as a substrate. See id. at ¶¶ 77, 78.
Hrudey describes multiple techniques for forming the vent channel as a high-order filter. Id. at ¶ 124. One technique involves forming the vent channel with a plurality of chambers, or compliance units, 2301a–f and a plurality of connecting tubes, or mass units 2303a–f. Id. at ¶¶ 141, 142, FIG.23, 24. This technique forms the vent as a series combination of a plurality of vents that produce a high-order filter. Id. at ¶¶ 124. Some compliance units—2301c and 2301d, for example—include holes on adjacent sides to allow acoustic energy to bend and form a vent with multiple bends. Id. at FIG.23 (depicting a U-shaped vent.)

Table 1
For the foregoing reasons, the Hrudey reference anticipates all limitations of the claim.
Claim 3 is drawn to “a MEMS microphone.” The following table illustrates the correspondence between the claimed microphone and the Hrudey reference.
Claim 3
The Hrudey Reference
“3. A MEMS microphone comprising:
The Hrudey reference similarly describes a MEMS microphone. Hrudey at Abs., ¶¶ 2, 5, 75, FIGs.2, 4, 6.
“a substrate presenting a vibration area, a supporting area surrounding the vibration area and a peripheral area surrounding the supporting area, the substrate defining a cavity formed in the vibration area;
Hrudey’s MEMS microphone also includes a substrate, such as substrate 602. Id. at ¶ 106, FIG.8. Substrate 602 includes an aperture, or cavity, 614 defining a vibration area for a diaphragm (e.g., 220 or 803) and a supporting area surrounding aperture 614 to support the diaphragm. Id. The supporting area is further surrounded by a peripheral area, for example, the area located beyond vent 610. Id.
“a diaphragm disposed in the vibration area, being spaced apart from the substrate, covering the cavity, and configured to generate a displacement thereof in response to an applied acoustic pressure,
Hrudey’s MEMS microphone includes a diaphragm (e.g., 220 or 803) suspended across and covering aperture, or cavity, 614. Id. at FIGs.2, 4, 8. An insulator layer 604 spaces the diaphragm is apart from substrate 602. Id. at ¶ 106, FIG.8. Diaphragm 220 or 803 moves in response to a pressure differential between back volume 212 and front volume 210. Id. at ¶ 75.
“a back plate disposed over the diaphragm in the vibration area, the back plate being spaced apart from the diaphragm to maintain an air gap between the back plate and the diaphragm, the back plate defining a plurality of acoustic holes,
Hrudey’s MEMS microphone further includes a backplate (e.g., 810) positioned over the diaphragm (e.g., 802). Id. at ¶ 106, FIG.8. Insulator 804 spaces the backplate from the diaphragm. Id. The backplate further includes a plurality of apertures, or acoustic holes, 812. Id.
“the diaphragm defining a plurality of vent holes; …
“wherein the vent holes have a bent shape to increase the length of the vent holes.”
The claim term “vent holes” refers generally to a vent channel, not an actual hole or opening, per se. The Specification uses the term “vent holes” to refer to drawing element 122. (Spec. at ¶ 41, FIGs.3, 4.) Element 122 is described as including three portions: lower portion 122a, intermediate portion 122b and upper portion 122c. Together, these portions form a bent channel.
Hrudey describes including at least one vent channel, or hole, in the MEMS microphone. Hrudey at ¶¶ 75–78, FIGs.2, 4. One embodiment locates the vent channel in diaphragm 220, though the reference recognizes that the vent may be located in other transducer elements, such as a substrate. See id. at ¶¶ 77, 78.
Hrudey describes multiple techniques for forming the vent channel as a high-order filter. Id. at ¶ 124. One technique involves forming the vent channel with a plurality of chambers, or compliance units, 2301a–f and a plurality of connecting tubes, or mass units 2303a–f. Id. at ¶¶ 141, 142, FIG.23, 24. This technique forms the vent as a series combination of a plurality of vents that produce a high-order filter. Id. at ¶¶ 124. Some compliance units—2301c and 2301d, for example—include holes on adjacent sides to allow acoustic energy to bend and form a vent with multiple bends. Id. at FIG.23 (depicting a U-shaped vent.)

Table 2
For the foregoing reasons, the Hrudey reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Hrudey.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0047849 (published 14 February 2019) (“Park”) and Hrudey.
Claims 6–10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Park; Hrudey and US Patent Application Publication 2019/0306633 (published 03 October 2019) (“Yang”).
Claim 2 depends on claim 1 and further requires the following:
“wherein each of the vent holes includes: a lower portion extending from a lower surface of the diaphragm to an inside of the diaphragm;
“an intermediate portion connected to the lower portion in the inside of the diaphragm and extending in a direction parallel to the diaphragm; and
“an upper portion connected to the intermediate portion in the inside of the diaphragm and extending to an upper surface of the diaphragm.”
This claim requires forming a vent hole, or channel, through a diaphragm in the manner depicted in the Spec. at FIG.3. The Hrudey reference does not describe the claimed configuration. Hrudey describes several techniques for forming a vent channel in a MEMS microphone. See Hrudey at FIGs.6, 7, 9–14, 17, 19, 20, 23–26. Hrudey recognizes that the vent channel may be formed in the microphone’s diaphragm. Hrudey at ¶ 75, 77. Alternatively, Hrudey describes implementing the vent channel in other structures, such as a transducer substrate or a package substrate. Id. at ¶ 78. The examples depicted in the Hrudey reference illustrate these latter examples. For example, a vent channel 610 is formed on a substrate 600 from numerous channel walls 611a. Id. at FIG.6. Channel 610 includes an inlet 612 and an outlet 616. In other examples, the vent includes multiple layers linked by a vertical aperture (e.g., 1416). Id. at ¶¶ 117, 118, 140, FIGs.14, 25.
These configurations would have reasonably suggested many similar geometries varying simply in shape, size and positioning of the vent’s inlets, walls and outlets. See MPEP § 2144.04(VI)(C). For example, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Hrudey’s diaphragm vent to include multiple layers with an inlet on the bottom of a diaphragm rather than the side. Hrudey’s walls would be formed internally in an intermediate layer to produce a channel that runs parallel to the diaphragm. The outlet would extend from an upper surface of the diaphragm. For the foregoing reasons, the Hrudey reference makes obvious all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein each of the vent holes includes: a lower portion extending from a lower surface of the diaphragm to an inside of the diaphragm;
“:an intermediate portion connected to the lower portion in the inside of the diaphragm and extending in a direction parallel to the diaphragm; and
“an upper portion connected to the intermediate portion in the inside of the diaphragm and extending to an upper surface of the diaphragm.”
This claim requires forming a vent hole, or channel, through a diaphragm in the manner depicted in the Spec. at FIG.3. 
The Hrudey reference does not describe the claimed configuration. Hrudey describes several techniques for forming a vent channel in a MEMS microphone. See Hrudey at FIGs.6, 7, 9–14, 17, 19, 20, 23–26. Hrudey recognizes that the vent channel may be formed in the microphone’s diaphragm. Hrudey at ¶ 75, 77. Alternatively, Hrudey describes implementing the vent channel in other structures, such as a transducer substrate or a package substrate. Id. at ¶ 78. The examples depicted in the Hrudey reference illustrate these latter examples. For example, a vent channel 610 is formed on a substrate 600 from numerous channel walls 611a. Id. at FIG.6. Channel 610 includes an inlet 612 and an outlet 616. In other examples, the vent includes multiple layers linked by a vertical aperture (e.g., 1416). Id. at ¶¶ 117, 118, 140, FIGs.14, 25.
These configurations would have reasonably suggested many similar geometries varying simply in shape, size and positioning of the vent’s inlets, walls and outlets. See MPEP § 2144.04(VI)(C). For example, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Hrudey’s diaphragm vent to include multiple layers with an inlet on the bottom of a diaphragm rather than the side. Hrudey’s walls would be formed internally in an intermediate layer to produce a channel that runs parallel to the diaphragm. The outlet would extend from an upper surface of the diaphragm. For the foregoing reasons, the Hrudey reference makes obvious all limitations of the claim.
Claim 5 is drawn to “a method of manufacturing a MEMS microphone.” The following table illustrates the correspondence between the claimed method and the Park reference.
Claim 5
The Park Reference
“5. A method of manufacturing a MEMS microphone comprising:
The Park reference describes a method for manufacturing a MEMS microphone. Park at Abs., ¶¶ 2, 37, FIGs.2, 6 and 8–17.
“forming a lower insulation layer on a substrate, the substrate having a vibration area, a supporting area surrounding the vibration area, and a peripheral area surrounding the supporting area;
Park’s method begins with forming a lower insulation layer 160 on a substrate 110. Id. at ¶¶ 82–100, FIG.6. Substrate 110, once complete, includes a vibration area VA, a support area SA and a peripheral area OA. Id.
“forming a diaphragm on the lower insulation layer, the diaphragm disposed in the vibration area…
Park then forms a layer of silicon 10 on lower insulation layer 160. Id. at FIG.8. Silicon 10 is patterned to form diaphragm 120, which extends across and covers vibration area VA. Id. at FIG.9.
“forming an intermediate insulation layer on the lower insulation layer covering the diaphragm;
Park deposits a sacrificial layer 170 of insulation (e.g., silicon oxide) on top of lower insulation layer 160 and on top of diaphragm portion 120. Id. at ¶¶ 93, FIG.10.
“forming a back plate on the intermediate insulation layer in the vibration area facing the diaphragm; and
Park forms a back plate 130 on top of sacrificial insulation layer 170 in the vibration area VA. Id. at FIG.11.
“forming an upper insulation layer on the intermediate insulation layer configured to hold the back plate apart from the diaphragm,
Park forms upper insulation layer 40 (e.g., silicon nitride) on top of sacrificial insulation layer 170. Id. at FIG.12. Layer 40 includes struts 142 that suspend backplate 130 across vibration area VA and apart from diaphragm 120. Id. at ¶ 62, FIG.12.
“[the diaphragm] having a plurality of vent holes;
“wherein the vent holes have a bent shape to increase the length of the vent holes.”
Park forms a plurality of spaces SP between diaphragm anchors 122 to form an acoustic impedance that allows acoustic pressure waves to pass. Id. at ¶¶ 55, 98, FIGs.2, 4. Park, however, does not describe forming spaces SP, or vent holes, with a bent shape that increases their length.

Table 3
The foregoing table shows that the Park reference describes a MEMS microphone manufacturing method that closely corresponds to the claimed method. The two methods differ, however, because Park does not describe forming the claimed diaphragm with a plurality of vent holes, or channels, having a bent shape that increases the length of the vent holes. Rather, Park forms a plurality of spaces SP between diaphragm anchors 122. The spaces SP do not include the claimed bent shape in order to increase the length of the spaces, or vent holes.
The differences between the claimed method and Park’s method are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Hrudey reference is related to the Park reference since they both describe techniques for building MEMS microphones. Hrudey teaches that it would be beneficial to form a MEMS microphone with a leakage path, an acoustic impedance that allows barometric pressure to be equalized across the MEMS diaphragm. Hrudey at ¶¶ 75–78, FIGs.2, 4. The Park reference provides a similar mechanism already in the form of spaces SP. Park at ¶¶ 55, 98, FIGs.2, 4. Hrudey further teaches and suggests that it would be beneficial to form the leakage path with a high aspect ratio (i.e., length versus effective diameter) or as a high-order filter, in order to provide a high-order filter that allows for additional degrees of freedom in tuning the path’s impedance. Hrudey recognizes that the vent channel may be formed in the microphone’s diaphragm. Hrudey at ¶ 75, 77. Alternatively, Hrudey describes implementing the vent channel in other structures, such as a transducer substrate or a package substrate. Id. at ¶ 78. The examples depicted in the Hrudey reference illustrate these latter examples. A vent channel 610 is formed on a substrate 600 from numerous channel walls 611a. Id. at FIG.6. Channel 610 includes an inlet 612 and an outlet 616. In other examples, the vent includes multiple layers linked by a vertical aperture (e.g., 1416). Id. at ¶¶ 117, 118, 140, FIGs.14, 25. Hrudey further describes multiple techniques for forming the vent channel as a high-order filter. Id. at ¶ 124. One technique involves forming the vent channel with a plurality of chambers, or compliance units, 2301a–f and a plurality of connecting tubes, or mass units 2303a–f. Id. at ¶¶ 141, 142, FIG.23, 24. This technique forms the vent as a series combination of a plurality of vents that produce a high-order filter. Id. at ¶¶ 124. Some compliance units—2301c and 2301d, for example—include holes on adjacent sides to allow acoustic energy to bend and form a vent with multiple bends. Id. at FIG.23 (depicting a U-shaped vent.)
These examples, taken in conjunction with Park’s MEMS microphone, would have reasonably suggested to one of ordinary skill in the art at the time of filing modifying Park’s MEMS microphone to include a plurality of vent holes, or channels, to form a leakage path with a desired filter response, or tuning. For example, a highly-tailored response would be provided by modifying Park’s diaphragm to include a combination of a plurality of compliance unit-mass unit pairs either in series, as depicted by Hrudey, or in some type of parallel arrangement as suggested by Park’s provision of spaces SP. Following one example provided by Hrudey, the vents would include compliance units—2301c and 2301d, for example—that include holes on adjacent sides to allow acoustic energy to bend and form a vent with multiple bends. Id. at FIG.23 (depicting a U-shaped vent.) For the foregoing reasons, the combination of the Park and the Hrudey references makes obvious all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“wherein forming the diaphragm comprises:
“forming a lower silicon layer on the lower insulation layer in the vibration area;
“patterning the lower silicon layer through an etching process to form lower portions penetrating the lower silicon layer;
“forming a first filling insulation layer pattern filling the lower portions;
“forming an intermediate silicon layer on the lower silicon layer;
“patterning the intermediate silicon layer through an etching process to form intermediate portions penetrating the intermediate silicon layer, and respectively connected to the lower portions;
“forming a second filling insulation layer pattern filling the intermediate portions;
“forming an upper silicon layer on the intermediate silicon layer; and
“patterning the upper silicon layer through an etching process to form upper portions penetrating the upper silicon layer and respectively connected to the intermediate portions,
“wherein each of the vent holes includes the lower portion, the intermediate portion, and the upper portion.”
Claim 7 depends on claim 6 and further requires the following:
“wherein the intermediate insulation layer fills the upper portions when forming the intermediate insulation layer on the lower insulation layer covering the diaphragm.”
Claim 8 depends on claim 6 and further requires the following:
“wherein the lower insulation layer, the intermediate insulation layer, the first filling insulation layer and the second filling insulation layer are made of the same oxide.”
The obviousness rejection of claim 5, incorporated herein, shows the obviousness of modifying Park’s MEMS microphone diaphragm to include a plurality of bent vent holes, or channels, in order to provide high aspect ratio vents that produce a desired high-order impedance for barometric pressure equalization. The modification is based on teachings of the Hrudey reference, which describes at least one example of a multi-layered vent in which a vent channel is formed by multiple layers. The obviousness rejection of claim 2, incorporated herein, further shows from the teachings of Hrudey the obviousness of forming a multiple layer vent with an inlet in the bottom of the diaphragm, a horizontal channel in an intermediate layer and an outlet in the top of the diaphragm. Cf. Yang at FIGs.2A, 3F (depicting a multiple layer vent). The Yang reference teaches a specific method for forming such a multi-layer vent in a MEMS microphone. Yang at FIGs.7–21 (depicting the sequential formation of a lower layer 120, patterning of lower layer 120 to form a first passage 124, filling of first passage 124 with insulating layer 130, forming an intermediate layer 140, 150, 160, patterning the intermediate layer to form a second passage 164 in communication with first passage 124, filling second passage 164 with insulating layer 170, forming a top layer 180, patterning top layer 180 to form a third passage 186 in communication with second passage 164 and etching the insulating fill material 130 and 170 to create a vent 25 through the first, second and third passages.) This would have reasonably suggested to one of ordinary skill in the art at the time of filing the claimed formation process (claims 6, 7 and 10) and the claimed choice of materials (claim 8) in order to allow a single etch to remove all insulation and fill materials at once. For the foregoing reasons, the combination of the Park, the Hrudey and the Yang references makes obvious all limitations of the claims.
Claim 9 depends on claim 6 and further requires the following:
“further comprising: patterning the back plate and the upper insulation layer to form a plurality of acoustic holes penetrating through the back plate and the upper insulation layer;
“patterning the substrate to form a cavity in the vibration area to partially expose the lower insulation layer; and
“performing an etching process whereby an etchant is passed through the cavity and the acoustic holes to remove portions of the intermediate insulation layer, the lower insulation layer, the first filling insulation layer pattern, and the second filling insulation layer pattern, each of the removed portions located at positions corresponding the vibration area and the supporting area.”
Claim 10 depends on claim 9 and further requires the following:
“wherein the vent holes provide passage for the etchant during the etching process.”
Similarly, Park describes patterning acoustic holes 132 in backplate 130 and upper insulation layer 140. Park patterns substrate 110 to form cavity 112 in vibration area VA, which exposes a portion of lower insulation layer 160. Park at FIG.17. Park then etches layers 160 and 170 by passing etchant through holes 132 and cavity 112. Id. at ¶¶ 24, 64, 98, FIGs.2, 17. The obviousness rejection of claim 6 further shows from the teachings of Yang the obviousness of forming the claimed vent holes in diaphragm 120 in a multi-layer fashion and the obviousness of etching the vent holes in a way that would allow passage of etchant through the holes (claim 10). It would have been obvious to expedite processing by simply using the same etching step to remove all sacrificial material at the same time. For the foregoing reasons, the combination of the Park, the Hrudey and the Yang references makes obvious all limitations of the claims.
Summary
Claims 1–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/5/2022